Case 19-13448-VFP            Doc 970       Filed 09/10/19 Entered 09/10/19 13:04:05                     Desc Main
                                          Document      Page 1 of 5

 LOWENSTEIN SANDLER LLP
 Michael S. Etkin, Esq.
 Wojciech Jung, Esq.
 Philip J. Gross, Esq.
 Michael Savetsky, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 ACETO CORPORATION, et al.,1                                  Case No. 19-13448 (VFP)

                           Debtors.                           (Jointly Administered)



                     NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
                           SEPTEMBER 12, 2019 AT 11:00 A.M. (ET)


 CONTESTED MATTERS GOING FORWARD

          1.        Second Modified Joint Plan of Liquidation of Aceto Corporation and its Affiliated
                    Debtors [Docket No. 757; Filed 7/26/19].

                    Second Modified Disclosure Statement for Second Modified Joint Plan of
                    Liquidation of Aceto Corporation and its Affiliated Debtors [Docket No. 758;
                    Filed 7/26/19]

                    Related Documents:

                    a)     Declaration of Rebecca A. Roof in Support of First Day Relief [Docket
                           No. 19; Filed 2/20/19]

 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
 LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
 (7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959);
 Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236);
 KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty
 Corp. (4433).
 25441/53
 09/10/2019 204943858.2
Case 19-13448-VFP    Doc 970     Filed 09/10/19 Entered 09/10/19 13:04:05         Desc Main
                                Document      Page 2 of 5

            b)      Debtors’ Motion for Entry of an Order (I) Approving the Disclosure
                    Statement on an Interim Basis; (II) Scheduling a Combined Hearing to
                    Consider the Adequacy of the Disclosure Statement and Confirmation of
                    the Plan; (III) Approving the Form and Manner of Notice of the Combined
                    Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                    to Confirmation of the Plan; (V) Establishing Deadlines and Procedures
                    for Voting on the Plan; (VI) Approving Solicitation Procedures; (VII)
                    Establishing Procedures for Tabulation of Votes; and (VIII) Granting
                    Related Relief (the “Disclosure Statement Motion”) [Docket No. 686;
                    Filed 6/27/19]

            c)      Order (I) Approving the Disclosure Statement on an Interim Basis; (II)
                    Scheduling a Combined Hearing to Consider the Adequacy of the
                    Disclosure Statement and Confirmation of the Plan; (III) Approving the
                    Form and Manner of Notice of the Combined Hearing; (IV) Establishing
                    Deadlines and Procedures for Filing Objections to Confirmation of the
                    Plan; (V) Establishing Deadlines and Procedures for Voting on the Plan;
                    (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                    Tabulation of Votes; and (VIII) Granting Related Relief [Docket No. 759;
                    Entered 7/26/19]

            d)      Notice of (A) Interim Approval of Disclosure Statement, (B) Combined
                    Hearing on Approval of Disclosure Statement on a Final Basis and
                    Confirmation of the Plan, and (C) Related Objection Deadline [Docket
                    No. 762; Filed 7/26/19]

            e)      Affidavit of Publication filed by Prime Clerk, LLC [Docket No. 792; Filed
                    8/2/19]

            f)      Affidavit of Service filed by Prime Clerk, LLC [Docket No. 823; Filed
                    8/9/19]

            g)      Notice of First Non-Material Modification to Second Modified Joint Plan
                    of Liquidation of Aceto Corporation and Its Affiliated Debtors [Docket
                    No. 835; Filed 8/12/19]

            h)      Affidavit of Service filed by Prime Clerk, LLC [Docket No. 852; Filed
                    8/15/19]

            i)      Affidavit of Service filed by Prime Clerk, LLC [Docket No. 853; Filed
                    8/15/19]

            j)      Notice of Filing of Plan Supplement to the Second Modified Joint Plan of
                    Liquidation of Aceto Corporation and Its Affiliated Debtors [Docket No.
                    892; Filed 8/23/19]

            k)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 909; Filed
                    8/28/19]

            l)      FDC Limited’s Notice of Opt-Out of Plan Releases Regarding Second

                                            -2-
Case 19-13448-VFP    Doc 970     Filed 09/10/19 Entered 09/10/19 13:04:05          Desc Main
                                Document      Page 3 of 5

                    Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated
                    Debtors [Docket No. 922; Filed 8/30/19]

            m)      Informal Letter from Shareholder Eric Furey to Aceto Board of Directors
                    [Not Filed on the Court Docket]

            n)      Notice of Filing of Second Plan Supplement to the Second Modified Joint
                    Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors
                    [Docket No. 958; Filed 9/6/19]

            o)      Declaration of Craig E. Johnson of Prime Clerk LLC Regarding the
                    Solicitation of Votes and Tabulation of Ballots Cast on the Second
                    Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated
                    Debtors [Docket No. 959; Filed 9/6/19]

            p)      Notice of Filing of Debtors’ Proposed Confirmation Order [Docket No.
                    967; Filed 9/9/19] (the “Proposed Confirmation Order”)

            q)      Declaration of Carrianne J.M. Basler in Support of Confirmation of
                    Second Modified Joint Plan of Liquidation of Aceto Corporation and Its
                    Affiliated Debtors [Docket No. 968, Filed 9/10/19]

            r)      Debtors’ Memorandum of Law (I) In Support of an Order (A) Approving
                    the Disclosure Statement on a Final Basis and (B) Confirming the Second
                    Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated
                    Debtors, and (II) In Reply to Objections Thereto [Docket No. 969, Filed
                    9/10/2019] (the “Confirmation Brief”)

            Objection Deadline: August 30, 2019 at 4:00 p.m. (ET).

            Responses Received:

            a)      Limited Objection to Disclosure Statement Motion filed by Apex
                    Pharmaceuticals, Inc. [Docket No. 726; Filed 7/17/19] (“Apex DS
                    Objection”)

            b)      Limited Objection of the U.S. Securities and Exchange Commission to
                    Approval of the Disclosure Statement and Confirmation of the Debtors’
                    Plan of Reorganization [Docket No. 731; Filed 7/18/19] (“SEC
                    Objection”)

            c)      The Ad Hoc Consortium of Equity Holders’ Objection to Debtors’ First
                    Modified Disclosure Statement for First Modified Joint Plan of
                    Liquidation of Aceto Corporation and Its Affiliated Debtors [Docket No.
                    734; Filed 7/18/19] (“Equity Group DS Objection”)

            d)      Objection to Disclosure Statement & Information for Shareholders Filed
                    by Brian Stout [Docket No. 803; Filed 8/2/19] (“Stout Objection”)

            e)      Objection of the Acting United States Trustee to the Second Modified

                                            -3-
Case 19-13448-VFP    Doc 970     Filed 09/10/19 Entered 09/10/19 13:04:05         Desc Main
                                Document      Page 4 of 5

                    Chapter 11 Plan of Liquidation for Aceto Corporation, et al. [Docket No.
                    920; Filed 8/29/19] (“UST Original Objection”)

            f)      Objection of Palm Global Small Cap Master Fund, LP, to Confirmation of
                    Second Modified Joint Plan [Docket No. 921; Filed 8/30/19] (“Palm
                    Objection”)

            g)      Objection of Galveston County, Harris County and Texas City
                    Independent School District to Second Modified Joint Plan of Liquidation
                    of Aceto Corporation and Its Affiliated Debtors [Not Filed on the Court
                    Docket] (“Texas Taxing Authorities Objection”)

            h)      Supplement to the Objection of the Acting United States Trustee to the
                    Second Modified Chapter 11 Plan of Liquidation for Aceto Corporation, et
                    al. [Docket No. 953; Filed 9/5/19] (the “UST Supplemental Objection”,
                    together with the UST Original Objection, the “UST Objection”)

            i)      Informal comments from (i) the United States Attorney’s Office and the
                    United States Department of Justice, on behalf of the United States
                    Environmental Protection Agency, United States Department of the
                    Interior, and National Oceanic and Atmospheric Administration
                    (collectively, the “United States”), (ii) Aceto Holdings, L.P. (f/k/a NMC
                    Atlas, L.P., the “Chemical Plus Buyer”), (iii) Lonza Sales AG (“Lonza”),
                    (iv) Creditors’ Committee, (v) Ad Hoc Group of Noteholders, and (vi)
                    Notes Indenture Trustee.

            Status: This matter is going forward. The Apex DS Objection and Equity
            Group DS Objection were resolved and/or overruled in connection with the
            initial Disclosure Statement hearing held on July 25, 2019. Language added
            to the Proposed Confirmation Order resolves (i) the informal comments from
            the United States, Chemical Plus Buyer, Lonza, Creditors’ Committee, Ad
            Hoc Group of Noteholders, and Notes Indenture Trustee, (ii) the Texas
            Taxing Authorities Objection, and (iii) portions of the SEC Objection. The
            SEC Objection (with respect to the portions not resolved in the Proposed
            Confirmation Order), UST Objection, Palm Objection, and Stout Objection
            are going forward.

 STATUS CONFERENCE

      1.    (A) Debtors’ Motion for Entry of an Order Estimating Claim Nos. 155 and 162
            Filed by Sigmapharm Laboratories, LLC [Docket No. 842; Filed 8/13/19] and (B)
            Sigmapharm Laboratories, LLC’s Cross-Motion For Temporary Allowance Of
            Claims For Distribution And Voting Purposes Under Rule 3018 [Docket No. 859;
            Filed 8/16/19]

            Related Documents/Responses Received:

            a)      Objection to Claim Nos. 155 and 162 and Counterclaims Against
                    Sigmapharm Laboratories, LLC [Adv. No. 19-02053, Docket No. 1; Filed
                    7/18/19]
                                            -4-
Case 19-13448-VFP       Doc 970    Filed 09/10/19 Entered 09/10/19 13:04:05         Desc Main
                                  Document      Page 5 of 5

              b)     Sigmapharm Laboratories, LLC’s Objection to Debtors’ Motion for Entry
                     of an Order Estimating Claim Nos. 155 and 162 [Docket No. 908; Filed
                     8/28/19]

              c)     Debtors’ (I) Objection to Sigmapharm Laboratories, LLC’s Cross-Motion
                     for Temporary Allowance of Claims for Distribution and Voting Purposes
                     Under Rule 3018, and (II) Reply in Further Support of Debtors’ Motion
                     for Entry of an Order Estimating Claim Nos. 155 and 162 Filed by
                     Sigmapharm Laboratories, LLC [Docket No. 924; Filed 8/30/19]

              (f)    Declaration of Rebecca A. Roof in Further Support of the Debtors’ Motion
                     for Entry of an Order Estimating Claim Nos. 155 and 162 Filed by
                     Sigmapharm Laboratories, LLC, and in Opposition to Sigmapharm’s
                     Cross-Motion for Temporary Allowance of Claims for Distribution and
                     Voting Purposes Under Rule 3018 [Docket No. 924-3; Filed 8/30/19]

              Objection Deadline:         August 28, 2019 at 4:00 p.m. (ET).

              Status:   This matter is going forward as a status conference only.


 Dated: September 10, 2019                         Respectfully submitted,

                                                   LOWENSTEIN SANDLER LLP

                                                   /s/ Wojciech F. Jung
                                                   Michael S. Etkin, Esq.
                                                   Wojciech F. Jung, Esq.
                                                   Philip J. Gross, Esq.
                                                   Michael Savetsky, Esq.
                                                   One Lowenstein Drive
                                                   Roseland, New Jersey 07068
                                                   (973) 597-2500 (Telephone)
                                                   metkin@lowenstein.com
                                                   wjung@lowenstein.com
                                                   pgross@lowenstein.com
                                                   msavetsky@lowenstein.com

                                                   Counsel to the Debtors and
                                                   Debtors-in-Possession




                                             -5-
